Name: Commission Regulation (EEC) No 2822/88 of 13 September 1988 fixing depreciation coefficients to be applied when agricultural products are bought in
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 254/6 14. 9 . 88Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2822/88 of 13 September 1988 fixing depreciation coefficients to be Applied when agricultural products are bought in HAS ADOPTED THIS REGULATION : Article 1 The value of the products listed in the Annex which are bought in by public intervention and enter store or are taken over by the intervention agencies between 1 October 1988 and 30 September 1989 shall be depreciated to account for the difference between the buying-in prices and the foreseeable selling prices of the relevant products . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1883/78 of 2 August 1978 laying down general rules for the financing of interventions by the European Agricultural Guidance and Guarantee Fund, Guarantee Section ('), as last amended by Regulation (EEC) No 2050/88 (2), and in particular Article 8 thereof, Whereas, pursuant to Article 8 ( 1 ) and (2) of Regulation (EEC) No 1883/78 , systematic depreciaton of agricultural products in public intervention must take place when they are bought in , and whereas accordingly the Commission must determine the depreciation percentage before the beginning of each year and whereas such percentage must not exceed the difference between the buying-in price and the foreseeable disposal price for each product ; Whereas, pursuant to Article 8 (3) of Regulation (EEC) No 1883/78 , the Commission may, at its discretion , restrict depreciation at the time of buying in to a proportion of this depreciation percentage, but such proportion may not be less than 70 % ; whereas, on the basis of this provision , coefficients to be applied by the intervention agencies to the monthly buying-in values of products should be fixed, to enable the agencies to establish the depreciation amounts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, Article 2 The intervention agencies shall apply to the values of the products bought in the coefficients set out in the Annex. The expenditure amounts determined in this way shall be notified to the Commission under the declarations established pursuant to Commission Regulation (EEC) No 3184/83 (3). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 October 1988 . / This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 216, 5 . 8 . 1978 , p . 1 . 2 OJ No L 185, 15 . 7 . 1988 , p . 6 . (') OJ No L 320, 17 . 11 . 1983, p. 1 . 14. 9. 88 Official Journal of the European Communities No L 254/7 ANNEX 'k' depreciation coefficients (Article 8 (3) of Regulation (EEC) No 1883/78 to be applied to the monthly buying-in values Products 'k' Breadmaking common wheat 0,55 Non-breadmaking common wheat 0,55 Barley . 0,55 Rye 0,55 Durum wheat 0,55 Maize 0,55 Sorghum 0,55 Sunflower seed 0,55 Rape 0,55 Olive oil 0,125 Sugar 0,55 Butter 0,45 Skimmed-milk powder 0,20 Beef 0,55 Alcohol as referred to in Article 40 ( 1 ) of Council Regu lation (EEC) No 8922/87 (') 0,70 Tobacco 0,65 (') OJ No L 84, 27 . 3 . 1987, p. 1 .